These indictments charge merely that the defendants "did unlawfully practice medicine and surgery, for reward and compensation, against the form of the statutes," c., without setting forth in what the unlawfulness consisted. The rules of criminal pleading require that the offence shall be charged specifically, first, in order that the accused may know precisely what he is to defend against, and secondly, that the record of his acquittal or conviction may be a bar to a subsequent prosecution for the same offence. State v. Doyle, 11 R.I. 574;State v. Smith, 17 R.I. 371.
Demurrers sustained, and case remitted to the Common Pleas Division with direction to quash.